                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

ASHLEY COX, individually and as next best              )
friend of minor children K.C. and K.R.,                )
                                                       )
                               Plaintiffs,             )
                                                       )
                          v.                           )        No. 1:19-cv-01393-JMS-DLP
                                                       )
THE CITY OF INDIANAPOLIS, OFFICER                      )
RYAN WEITZEL, and OFFICER MICHAEL                      )
O’CONNOR,                                              )
                                                       )
                               Defendants.             )

                                               ORDER

       Presently pending before the Court is Plaintiffs’ Motion for Remand, [Filing No. 5]. For

the following reasons, the Court DENIES the motion.

                                                 I.
                                             BACKGROUND

       For purposes of removal of a case from state court to federal court, “[t]he presence or

absence of federal-question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which

provides that federal jurisdiction exists only when a federal question is presented on the face of

the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

The following factual allegations are taken from Plaintiffs’ Complaint.

       Plaintiffs allege that on March 8, 2017, two Indianapolis police officers responded to a call

regarding a suspected robbery committed by a young black male wearing a brown hoodie and

driving a silver Ford Taurus. [Filing No. 1 at 5.] Plaintiffs allege that, in response to this call, the

police officers stopped Plaintiff Ashley Cox (a black female) and her two children (ages five and

seven), all of whom were travelling in a gold Mercury Sable. [Filing No. 1 at 5.] Ms. Cox alleges
that the officers handcuffed her and put her in a police car, then they interrogated and/or searched

all three of the individuals and searched the vehicle. [Filing No. 1 at 6.] Ms. Cox also alleges that

the officers pointed a gun at her and/or her children during the stop. [Filing No. 1 at 6.]

       On March 7, 2019, Ms. Cox—individually and as next best friend of her two minor

children—filed a Complaint in the Marion Superior Court against the City of Indianapolis, Officer

Ryan Weitzel, and Officer Michael O’Connor (collectively, the “Defendants”), alleging that the

Defendants: (1) denied the individuals “access to the public road on account of race and gender”;

(2) conducted an unreasonable search and seizure of Ms. Cox and her children; (3) used excessive

force against Ms. Cox and her children; and, (4) unreasonably detained Ms. Cox and her children.

[Filing No. 1-1 at 4-5.] On April 5, 2019, Defendants removed this case pursuant to 28 U.S.C. §

1446 alleging that this Court has original jurisdiction over Ms. Cox’s Fourth Amendment claims

under 28 U.S.C. § 1331 and supplemental jurisdiction over the remaining state law claims pursuant

to 28 U.S.C. § 1367. [Filing No. 1 at 1-2.] Defendants cite both 28 U.S.C. § 1441(a) and 28

U.S.C. § 1441(c) to support their Notice of Removal. [Filing No. 1 at 2.] Ms. Cox now asks the

Court to remand the case to the Marion Superior Court.

                                                 II.
                                            DISCUSSION

       The party asserting federal court jurisdiction bears the burden of showing that jurisdiction

is present, and the filing of a motion for remand does not shift this burden. Shadday v. Rodriguez

Mahuad, U.S. Dist. 2006 WL 2228958, at *3 (S.D. Ind. 2006).

       In her Motion for Remand, Ms. Cox argues that the entire case should be remanded because

this Court “lacks jurisdiction over the majority of the plaintiff’s claims, all arising from the same

event.” [Filing No. 5 at 1.] Ms. Cox cites 28 U.S.C. § 1441(c) and argues that removal under this

section is only appropriate where the federal claim is “separate and independent” from the state
                                                 2
law claims, and that the pendent claims in this case are based on a “common nucleus of operative

fact” and are not “separate and independent.” [Filing No. 5 at 3.] Ms. Cox argues that because

“[s]tate law predominates Plaintiff’s complaint,” the entire case should be remanded to the Marion

County Superior Court. [Filing No. 5 at 3.]

       In opposition to the Motion for Remand, the Defendants argue that Ms. Cox’s argument

misunderstands removal under 28 U.S.C. § 1441 and “misconstrues” the case on which Ms. Cox

primarily relies, Raymond James & Assocs., Inc. v. First Union Sec., Inc., U.S. Dist. 2003 WL

22454897 (S.D. Ind. 2003). [Filing No. 8 at 1.] Defendants argue that this matter was properly

removed because it was done so timely and in accordance with 28 U.S.C. § 1441. [Filing No. 8 at

1-2.] Defendants also argue that Raymond James is directly on point in this matter and, contrary

to Ms. Cox’s argument, actually supports Defendants’ position and prescribes denial of Ms. Cox’s

Motion for Remand. [Filing No. 8 at 2-3.]

       On May 20, 2019, Ms. Cox filed an untimely reply brief without seeking leave of court.

[Filing No. 13.] The Court will not consider Ms. Cox’s untimely reply brief.1

       A. Applicability of 28 U.S.C. § 1441(c)

       The Court first addresses Ms. Cox’s argument that removal under 28 U.S.C. § 1441(c) is

only appropriate where the federal claim is “separate and independent” from the state law claims,

and that the pendent claims in this case are based on a “common nucleus of operative fact” and,

thus, not “separate and independent.” [Filing No. 5 at 3.]

       28 U.S.C. § 1441(c) provides:

       (1) If a civil action includes –

1
  Local Rule 7-1(c)(3)(B) provides: “Any reply [in support of a motion] is due within 7 days
after service of the response.” Defendants’ response was filed on May 6, 2019, making Ms.
Cox’s reply due on or before May 13, 2019. However, even if Ms. Cox’s reply was timely filed,
it would not have altered the Court’s decision and analysis.
                                                3
           (A) a claim arising under the Constitution, laws, or treaties of the United States
              (within the meaning of section 1331 of this title [28 U.S.C § 1331]), and

           (B) a claim not within the original or supplemental jurisdiction of the district
               court or a claim that has been made nonremovable by statute, the entire
               action may be removed if the action would be removable without the
               inclusion of the claim described in subparagraph (B).

       (2) Upon removal of an action described in paragraph (1), the district court shall
           sever from the action all claims described in paragraph (1)(B) and shall remand
           the severed claims to the State court from which the action was removed. Only
           defendants against whom a claim described in paragraph (1)(A) has been
           asserted are required to join in or consent to the removal under paragraph (1).

28 U.S.C. § 1441(c). Although Defendants cited § 1441(c) in their Notice of Removal and Ms.

Cox focuses on this subsection in her Motion for Remand, 28 U.S.C. § 1441(c) does not apply in

this case. Section 1441(c) discusses claims “not within the original or supplemental jurisdiction

of the district court,” and the claims here present a straightforward instance of original and

supplemental jurisdiction, as explained more fully below.

       In seeking remand of the entire case, Ms. Cox argues that removal under 28 U.S.C. §

1441(c) is only appropriate where the federal claim is “separate and independent” from the state

law claim. [Filing No. 5 at 3.] Ms. Cox expressly relies on this argument despite this same

argument being rejected by the Court in Fowler v. Evansville Convention & Visitors Bureau, U.S.

Dist. 2010 WL 4291298, at *3 (S.D. Ind. 2010).2 The Court in that case noted that “[t]his argument

fails to account for the option of removal pursuant to 28 U.S.C. § 1441(a)-(b) of a claim conferring

federal question jurisdiction, combined with supplemental jurisdiction over state claims that form

part of the same case or controversy.” Fowler, 2010 WL 4291298, at *3. The Court in Fowler



2
  The Court also notes that Ms. Cox’s arguments based on Raymond James are directly contrary
to the holding in that case. See Raymond James Assocs., Inc. v. First Union Sec., Inc., U.S. Dist.
2003 WL 22454897, at *1 (S.D. Ind. 2003) (“U.S.C. § 1441 does not authorize this court to
make . . . a ruling” “to have the entire case sent back to state court.”).
                                                 4
held that because it had federal question jurisdiction and supplemental jurisdiction of the claims,

§ 1441(c) was inapplicable. Id. That conclusion and reasoning apply here, as well.

       Ms. Cox states this Court lacks jurisdiction over the state law claims; however, this is

incorrect. It is undisputed that Ms. Cox asserted a Fourth Amendment claim in her Complaint [see

Filing No. 1-1 at 5], and this Court clearly has jurisdiction over that constitutional claim. 28 U.S.C.

§ 1331 (“The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”) It is also undisputed that the Fourth

Amendment claim and the state law claims all arise from the traffic stop that occurred on March

8, 2017 and that the allegations underlying the three claims are identical—the officers stopped Ms.

Cox’s vehicle and detained her and her children, interrogated them, searched them and the vehicle,

and denied them access to the public road. Ms. Cox even admits in her Motion for Remand that

“[a]ll of Plaintiff’s claims are based on a ‘common nucleus of operative fact.’” [Filing No. 5 at 3.]

As such, it is clear that this Court has supplemental jurisdiction over the state law claims by virtue

of 28 U.S.C. § 1367(a). See 28 U.S.C. § 1367(a) (“[I]n any civil action of which the district courts

have original jurisdiction, the district courts shall have supplemental jurisdiction over all other

claims that are so related to claims in the action within such original jurisdiction that they form

part of the same case or controversy under Article III of the United States Constitution. . . . .”).

Therefore, this Court has jurisdiction over all of Ms. Cox’s claims and the case was properly

removed. See 28 U.S.C. § 1441(a) (“[A]ny civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States.”); see also Fowler, 2010 WL 4291298, at *2

(“Removal is proper if it is based on statutorily permissible grounds and is timely.”).




                                                  5
       B. Applicability of 28 U.S.C. § 1367(c)(2)

       Although Ms. Cox does not explicitly cite 28 U.S.C. § 1367(c)(2) in her Motion for

Remand, she argues that the entire case should be remanded because “[s]tate law predominates

Plaintiff’s complaint.” [Filing No. 5 at 3.] 28 U.S.C. § 1367(c)(2) provides, in relevant part: “(c)

The district courts may decline to exercise supplemental jurisdiction over a claim under subsection

(a) if— . . . (2) the claim substantially predominates over the claim or claims over which the district

court has original jurisdiction.” 28 U.S.C. § 1367(c)(2). Whether a state law claim substantially

predominates over a federal claim depends on “(1) whether a claim is purely a matter of state or

local law and is therefore more properly entrusted to state courts, and (2) whether the federal claims

are dependent on the resolution of the state claims.” Fowler, 2010 WL 4291298, at *3. “If it

appears that the state issues substantially predominate, whether in terms of proof, of the scope of

the issues raised, or of the comprehensiveness of the remedy sought, the state claims may be

dismissed without prejudice and left for resolution to state tribunals.” Oszust v. Town of St. John,

212 F. Supp. 3d 770, 781 (N.D. Ind. 2016). The decision to accept or decline jurisdiction under §

1367(c) is within the sound discretion of the district court.” Id. (citing Channell v. Citicorp

National Serv., Inc., 89 F.3d 379, 387 (7th Cir. 1996)).




                                                  6
          In her Complaint, Ms. Cox asserts that Defendants “violated Indianapolis Ordinance 581-

101, Article 13, Section 11 of the Indiana Constitution4, and the 4th Amendment of the United

States Constitution5 by unreasonably searching and seizing [their] person[s], using excessive force

against [them], and unreasonably detaining [them].” [Filing No. 1-1 at 5.]




3
    Ordinance 581-101 provides, in pertinent part:

                 (a) The council finds that the practice of denying equal . . . access to
                 . . . public accommodations . . . based on race . . . [or] sex . . . is
                 contrary to the principles of freedom and equality of opportunity and
                 is a burden to the objectives of the policies contained herein and
                 shall be considered discriminatory practices.
                 (b) It is the purpose of this chapter to carry out the following policies
                 of the city and county:
                 ...
                           (5) To provide all citizens of the city and county equal . . .
                           access to public accommodations without regard to race . . .
                           [or] sex. . . .

Revised Code of the Consol. City and Cnty., Ch. 581, Art. I, Sec. 581-101.
4
    Article 1, Section 11 of the Indiana Constitution provides:

                 Section 11. The right of the people to be secure in their persons,
                 houses, papers, and effects, against unreasonable search or seizure,
                 shall not be violated; and no warrant shall issue, but upon probable
                 cause, supported by oath or affirmation, and particularly describing
                 the place to be searched, and the person or thing to be seized.

Ind. Const. art. I, § 11.
5
    The Fourth Amendment of the United States Constitution provides:

                 The right of the people to be secure in their persons, houses, papers,
                 and effects, against unreasonable searches and seizures, shall not be
                 violated, and no Warrants shall issue, but upon probable cause,
                 supported by Oath or affirmation, and particularly describing the
                 place to be searched, and the persons or things to be seized.

U.S. Const. amend. IV.
                                                     7
       Although Ms. Cox asserts a discrimination claim based on the Indianapolis Code, at the

center of Ms. Cox’s claims are the conditions and circumstances of the detainment of Ms. Cox and

her children and the reasonableness of the searches conducted. [See Filing No. 1-1 at 5-7.] These

claims implicate the Fourth Amendment (and the similar Article 1, Section 11 of the Indiana

Constitution) and are not “purely . . . matter[s] of state or local law” that are “more properly

entrusted to the state courts.” Fowler, 2010 WL 4291298, at *3. Further, the Fourth Amendment

claim is not dependent on the outcome of the Indianapolis Code claim nor the Indiana

constitutional claim. The factfinder will analyze the unreasonable search and seizure claims (both

state and federal) and the discrimination claim using the same set of facts, and the outcome of the

discrimination claim will not impact the Fourth Amendment claim. See Fowler, 2010 WL

4291298, at *5 (“By Fowler’s own assertions, the constructive fraud (Count I) and promissory

estoppel (Count VI) claims require determinations based on the same comments and statements

that are at issue in the federal claims, further demonstrating that the claims are inextricably

related”); see also Boone Cnty. Utilities, LLC v. Boon Cnty. Bd. of Comm’rs, U.S. Dist. 2003 WL

203158, at *8 (S.D. Ind. 2003) (denying Motion for Remand where “[t]he determination regarding

the alleged violation of . . . Indiana’s Open Door Law, although relevant, does not necessarily

dispose of [plaintiff’s] Fourteenth Amendment claim. The crux of [plaintiff’s] claim is a violation

of due process, and this federal claim predominates over the state law claims”); but see Palivos v.

City of Chi., 901 F.Supp. 271, 273 (holding supplemental claims substantially predominated over

the federal claim where the viability of the federal civil rights claim depended on whether plaintiff

had a property interest in the building permit under state law). Accordingly, this Court will not

remand the entire case, nor will it remand or dismiss the state law claims, because the state law

claims do not substantially predominate over the federal claim.



                                                 8
                                               III.
                                          CONCLUSION

       The Court finds that: (1) this matter was properly removed to this Court; (2) this Court

has jurisdiction over Ms. Cox’s claims; and, (3) the state law claims do not substantially

predominate over the federal claim. Accordingly, the Court DENIES Ms. Cox’s Motion for

Remand, [5].




     Date: 5/30/2019




Distribution via ECF only to all counsel of record




                                                 9
